Citation Nr: 0212951	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  94-34 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for bursitis of the 
right shoulder.

2.  Entitlement to a compensable rating for tendinitis of the 
right hand.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for bursitis of the 
left shoulder.

5.  Entitlement to service connection for tendinitis of the 
left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
September 1991.

This matter arose from various rating decisions rendered 
since February 1992 by the Department of Veterans Affairs 
(VA) Regional Offices (ROs) in Winston-Salem, North Carolina, 
and Columbia, South Carolina which denied all benefits now 
sought on appeal in addition to others.  In a September 1999 
decision, the Board of Veterans' Appeals (Board) denied 
service connection for nine claimed disabilities, and 
remanded the first three issues identified on the title page 
of this decision for further development.  Following 
compliance with the remand, the case was returned to the 
Board for appellate consideration.  The Board thereafter 
sought an independent medical opinion on the issue of service 
connection for the cervical spine disorder.  The opinion was 
rendered and a copy of the opinion forwarded to the veteran 
and her response is of record.  The Board notes that the 
issues of entitlement to service connection for tendinitis of 
the left hand, as well as service connection for bursitis of 
the left shoulder are also in appellate status, and will be 
addressed in this decision.  

There has been significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) became law.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC or Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (Nov. 9, 
2000).  In a letter to the veteran dated in September 2001, 
the RO informed the veteran that they were required by the 
VCAA to review claims denied by VA as not well-grounded 
during a certain time period.  The veteran was informed that 
as the claims of service connection for mouth sores, eye and 
eyelid infections, right ear disorder, bursitis of the hips 
and chronic upper respiratory infection were denied by BVA, 
and thus by VA as not well-grounded, these claims would be 
reviewed again by the VA, starting at the RO level.  Thus, 
these issues are not before the Board at this time but are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's bursitis of the right shoulder is 
manifested by subjective complaints of pain, weakness, and 
limitation of motion.

2.  The veteran's tendinitis of the right hand is manifested 
by full range of motion of the hand, negative x-rays and 
subjective complaints of pain.

3.  Clear and unmistakable evidence demonstrates that 
cervical disc disease pre-existed service and did not worsen 
beyond the natural progress of the disease in service.  

4.  The evidence is in equipoise as to whether the veteran 
has left shoulder bursitis related to service.  

5.  There is no current left hand tendonitis which began in 
service.   


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected bursitis of the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40-4.45, 4.59, 4.71a, 
Diagnostic Codes 5019, 5201 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

2.  The criteria for a compensable evaluation for service-
connected tendinitis of the right hand have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40-4.45, 4.59, 4.71a, 
Diagnostic Codes 5099, 5024 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

3.  A cervical spine disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 
1154, 5103 A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.306, 3.307, 3.309 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

4.  Bursitis of the left shoulder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1153, 1154, 5103 A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

5.  Tendinitis of the left hand was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 
1154, 5103 A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

To implement the provisions of the VCAA, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations, in pertinent part, provide that the 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.

Given that the efforts by the RO to assist the veteran with 
the development of facts pertinent to her claims were 
thorough and consistent with the requirements of the newly 
enacted statutory and regulatory provisions regarding the 
VA's duty to assist her, as well as the September 2001, 
letter from the RO informing the veteran of the VCAA's effect 
on her claims, the Board finds that no additional action is 
necessary or appropriate.  The Board specifically notes that 
the veteran was provided multiple appropriate examinations to 
obtain sufficient information to evaluate the degree of 
disability caused by the service-connected disabilities 
currently on appeal and inasmuch as that information was 
pertinent to determining the claims of service connection at 
issue.  38 U.S.C.A. § 5103(A).  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claims has also been met.  See 
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)).  The RO informed her of the need for such evidence 
in its Statement and Supplemental Statements of the Case, as 
well as in the aforementioned September 2001 letter.  She was 
also provided information in the September 2001 VA letter as 
to the relative responsibilities of the VA and the claimant 
in obtaining evidence relevant to her claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Further, it appears 
that all relevant and available evidence has been obtained 
and associated with the record on appeal.  Given that the 
actions by the RO reflect fundamental compliance with the 
newly enacted version of 38 U.S.C.A. § 5103, the Board finds 
that the VA has complied with the VCAA.

I.  Factual and Procedural Background

The veteran contends that her bursitis of the right hand and 
tendinitis of the right shoulder warrant compensable 
evaluations.  She also indicates that she has had neck pain, 
left hand bursitis and left shoulder tendinitis since her 
service in the Persian Gulf War.  She believes that she 
either developed or aggravated a cervical disc condition 
while doing heavy lifting and carrying performing her nursing 
duties in the Gulf War.  Historically, the veteran did serve 
as a nurse in Southwest Asia during the Gulf War.  She 
manifested tendinitis of the right hand and bursitis of the 
right shoulder during active service.  She was treated for 
pain status-post lipoma removal of the upper back.  She 
complained of pain between the shoulders, and has referred to 
pain in both of her shoulders.  There was an indication that 
carrying a ruck sack made the area of the lipoma removal 
painful.  In an April 1991 consultation, the veteran reported 
that she had, prior to activation, had a large lipoma removed 
from her upper thoracic area by a civilian doctor.  The 
lipoma had reportedly developed during her training at Fort 
Sam Houston in June 1989.  

VA examination dated in December 1991 and January 1992 
revealed mild tendinitis of the right hand and bursitis of 
the right shoulder, in addition to X-ray evidence of 
narrowing of the C4-5 intervertebral disc space compatible 
with disc pathology.  VA orthopedic examination in July 1992 
yielded a diagnosis of bilateral shoulder bursitis.  Some 
limitation of motion and tenderness to palpation of the 
shoulder was observed.

In September 1992, the veteran underwent an orthopedic 
surgical consultation.  She complained of cervical pain.  MRI 
testing and examination yielded a diagnosis of degenerative 
disc disease, C4-C5.  

Private treatment records dated in 1997 reveal complaints of 
ongoing pain in the cervical spine since 1992.  Conservative 
therapy failed to improve the veteran's condition, and in 
October 1997 she underwent anterior cervical fusion 
diskectomy at C4-5, C6-7 for her herniated cervical disc and 
stenosis.  Additional private treatment records dated in 1998 
and 1999 show that the veteran had a recurrence of symptoms 
and that additional surgery remains an option.  

Records from the Social Security Administration show that the 
veteran was found disabled effective in January 2000 due to a 
combination of fibromyalgia, general fatigue, right elbow 
pain, back and left knee pain, depression and anxiety.  

The veteran was afforded a VA examination for hands, thumb 
and fingers in January 2000.  At that time, her main 
complaint was right shoulder and right hand loss of strength.  
She was observed to be right-handed.  Her symptoms had 
reportedly not changed since her cervical fusion in 1997.  
She had trouble grasping objects, performing overhead work, 
vacuuming and opening jars.  There was occasional pain and 
she had weakness in the muscles of the shoulder and the hand.  
Physical examination revealed right shoulder abduction of 95 
degrees, 170 degrees of elevation on the scapular plane.  She 
had 50 degrees of internal rotation, she could rotate 
internally to L2, her motor examination was 5/5 for rotator 
cuffs, biceps, triceps, wrist extensors and flexors, but were 
quite weak for intrinsic muscles.  Grip strength was 5-/5 on 
the right as compared to the left.  The wrist demonstrated 50 
degrees dorsiflexion, 80 degrees volar flexion, 45 degrees 
ulnar deviation, 40 degrees radial deviation.  Her hands had 
full range of motion.  Sensation and deep tendon reflexes 
were normal except for right C6 and T1 dermatomes.  The 
examiner could not find a focal intraarticular pathology for 
the shoulder or for the hand.  Rather, the examiner opined 
that, based on the examination results as well as the review 
of the medical history, the veteran's medical problems stem 
from nerve entrapment through her cervical spine.  X-ray of 
the right hand was normal.  

II.  Disability Evaluations for Right Shoulder and Hand

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  Pertinent regulations provide that, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  Reasonable doubt will be resolved in favor of 
the veteran.  See 38 C.F.R. §§ 4.3, 4.7 (2001).  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where the requirements for a compensable evaluation 
are not met for a diagnostic code, a zero percent evaluation 
shall be assigned.  38 C.F.R. § 4.31 (2001).  The United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between an appeal of a decision denying a claim 
for an increased rating from an appeal resulting from a 
veteran's dissatisfaction with an initial rating assigned at 
the time of a grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the latter event, the 
Court held that "staged" ratings could be assigned, in 
which separate ratings can be assigned for separate periods 
of time based on the facts found.  The Fenderson case is 
applicable in the instant claims for compensable ratings, as 
they have arisen from the 1992 original claim.

In evaluating a service-connected joint disability, the Court 
held in DeLuca v. Brown, 8 Vet. App. 202 (1995) that VA must 
also consider functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court found that diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding in 38 C.F.R. § 4.14 does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  

The veteran's bursitis of the right shoulder is rated zero 
percent under Diagnostic Codes 5019-5201.  Diagnostic Code 
5019 pertains to bursitis.  The Rating 
Schedule provides that bursitis (Diagnostic Code 5019) will 
be rated on limitation of motion of the affected parts, as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5019 (2001).  Diagnostic code 5201 
pertains to functional limitations of the arm.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5019, 5201.  Diagnostic Code 5201 
provides that limitation of the motion of the major arm to 25 
degrees from the side is rated at 40 percent, while 
limitation midway between side and shoulder is rated at 30 
percent, and limitation at shoulder level is rated at 20 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2001).  

There are uncontroverted findings of considerable motion of 
the right shoulder in this right-hand dominant veteran 
consistent with more than shoulder level range of motion, and 
thus the requirements for a 20 percent rating are not met.  
Notably, while on most recent VA examination in January 2000, 
the examiner observed some limitation of motion of the right 
shoulder as well as some intrinsic muscle weakness, the 
examiner also concluded that based on his examination as well 
as on review of the medical history, the veteran's medical 
problems stemmed from nerve entrapment through her cervical 
spine, and he was unable to find any focal intraarticular 
pathology for either the shoulder or the hand.  Thus, he was 
able to clearly separate out and distinguish the pathology 
that affects the veteran's right shoulder caused by the 
veteran's nonservice-connected cervical spine disorder from 
any symptomatology that might be due to service-connected 
bursitis of the right shoulder.  Thus, the Board finds that 
the veteran is not entitled to a compensable evaluation under 
Diagnostic Code 5201 for her right shoulder.  

Additional pertinent diagnostic codes have been considered.  
There is an absence of evidence of nonunion or malunion of 
the scapula, (Diagnostic Code 5203), which could support a 10 
percent evaluation under a related Diagnostic Code.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5203 (2001).  

With regard to the right hand tendinitis, that condition is 
rated according to limitation of motion of the hand. The 
veteran's tendinitis of the right hand is rated 
noncompensable under diagnostic codes 5099-5024.  Diagnostic 
Code 5099 pertains to an unlisted condition, while Diagnostic 
Code 5024 relates to tenosynovitis, which is rated according 
to limitation of motion of the affected parts as degenerative 
arthritis.  Diagnostic code 5024, thus, pertains to 
functional limitations of the hand.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5099-5024.  Similarly, Diagnostic Code 5215 
provides that limitation of the dorsiflexion motion of the 
major wrist to less than 15 degrees or palmar flexion limited 
in line with the forearm, is rated at 10 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2001).  As noted on 
the most recent VA examination, the veteran's right hand had 
full range of motion, and the wrist was not limited to less 
than 15 degrees dorsiflexion or palmar flexion limited in 
line with the forearm.  Additionally, there was no finding of 
arthritis of either the hand or wrist.  Thus, the criteria 
for a compensable increased rating for right hand tendinitis 
have not been met.  

With respect to the veteran's contentions under 38 C.F.R. 
§§ 4.40 and 4.45, the Board must consider whether an 
increased evaluation could be assigned for either the hand or 
the shoulder on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca, 8 Vet. 
App. at 204-05.  The record does not suggest significant 
pathology related to the bursitis of the shoulder or the 
tendinitis of the hand that is in excess of the current 
ratings.  The most recent VA examiner who not only examined 
the veteran, but who also reviewed the claims folder found 
the symptomatology affecting the veteran's right upper 
extremity to be due to a nonservice-connected cervical spine 
disorder.  He was unable to find any focal intraarticular 
pathology of the right shoulder or hand.  Thus, any 
demonstrated functional limitation of the right upper 
extremity due to pain or weakness is attributed to 
nonservice-connected pathology.  In view of this, the Board 
finds that additional compensation is not appropriate for 
these disabilities under the principles set forth in DeLuca. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
shoulder disability or the right hand disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluations), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  The most recent examiner 
specifically explained that the veteran's functional problems 
were related to her cervical spine disability.  Further, the 
bursitis and the tendinitis were not significant factors 
listed in her Social Security disability determination.  The 
Board finds that the evidence suggests that the right 
shoulder and right wrist would cause no more than occasional 
problems at the present time.  Under these circumstances, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In denying the veteran's claim for compensable evaluations, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection Claims

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  The evidence may show affirmatively 
that such a disease or injury was incurred in or aggravated 
by service, or statutory presumptions may be applied to 
establish service connection.  A veteran who has 90 days or 
more of service may be entitled to presumptive service 
connection of a chronic disease that becomes manifest to a 
degree of 10 percent or more within one year from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.307, 3.309 (2001).  Arthritis is one of the 
chronic diseases for which such presumptive service 
connection may be granted.  38 C.F.R. § 3.309(a) (2001).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  This does not 
mean that any manifestation of joint pain will permit service 
connection of arthritis first shown as a clear-cut entity at 
some later date.  38 C.F.R. § 3.303(b) (2001).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.306(a) (2001).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946, is presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).  
The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service; if the government 
meets this requirement, it must then show that the condition 
was not aggravated in service.  Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  Further, under the provisions of 
38 C.F.R. § 3.102, when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in the 
favor of the claimant.  Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b) (2001).

Service medical records show that the veteran had minimal 
complaints related to the left shoulder in service.  However, 
the veteran has maintained that her left shoulder has hurt in 
the same manner as her service-connected right shoulder.  A 
VA examination dated in July 1992 contained a diagnosis of 
bilateral shoulder bursitis.  

Considering the proximity in time between the July 1992 
examination and service, as well as the medical evidence in 
favor of the claim and the veteran's credible testimony, the 
Board finds that the evidence is in equipoise with regard to 
weather the veteran's left shoulder bursitis began in 
service.  Thus, the Board will accord the veteran the benefit 
of the doubt and grant service connection for left shoulder 
bursitis.  See 38 C.F.R. § 3.303(d).

However, with regard to the cervical spine disorder and the 
left hand tendinitis, the Board finds that the preponderance 
of the evidence is against the claim.  Specifically, with 
regard to the cervical spine, the Board observes that the 
medical evidence shows it clearly predated service.  Shortly 
after she entered service the veteran complained about her 
neck.  As noted by the examiner who rendered the expert 
medical opinion in May 2002, the record documents a history 
of neck pain dating to 18 years before service.  The Board 
finds there has been clear and unmistakable evidence that the 
cervical spine disease pre-dated service.  Further, the 
recent specialist's opinion obtained by the Board was 
unequivocally negative as to a relationship between the 
veteran's cervical spine disorder and service.  The reviewer 
concluded that the pre-existing cervical spine disorder did 
not worsen in service.  All material factors were addressed 
in the opinion.  The Board, of course, is not free to reach 
its own medical conclusions, but must assess the credibility 
of evidence, including expert medical opinions, and determine 
the weight to be given to the evidence.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993).  The Board finds the May 2002 
opinion to be the most compelling and persuasive evidence 
against the claim.  Mindful of this, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for the cervical spine.  

With regard to the left hand tendinitis, the Board notes that 
there is no current diagnosis of this disorder, nor is there 
any ongoing complaint or treatment.  The veteran herself 
indicated in her May 1992 written statement that she had no 
current problems with the left hand.  She has not indicated 
that this is a current problem.  The Board finds that the 
evidence showing the absence of a diagnosed disability to be 
of greater weight than the minimal complaints which suggests 
the possibility or probability of an underlying disability.  
No diagnosis of disability has been made, it has been noted 
by history.  The veteran's complaints, without a diagnosed 
underlying malady, do not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999); aff'd, 259 F.3d 1356 (Fed. Cir. 
2001).  In the absence of a current condition, the 
preponderance of the evidence is against the claim, and 
service connection is not warranted.  

The Board has given consideration to the veteran's contention 
that her neck condition, particularly as set forth in her 
June 2002 correspondence, as well as her left hand 
tendinitis, are causally related to service.  However, as 
discussed above, these assertions cannot serve to prove that 
the veteran's current neck or left hand problems were caused 
or worsened by service.  While the veteran is competent to 
describe the symptoms and events she experience during 
service, she is not competent to proffer a medical diagnosis 
or a medical opinion regarding the etiology of her cervical 
spine disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  It is accepted that the veteran did in fact incur 
hardships in her service in the Persian Gulf War, however, 
the preponderance of the evidence shows that the neck and 
right hand conditions are not related to service.  See also 
38 U.S.C.A. § 1154(b) (West 1991). 

In reaching the decisions in this case, the Board has 
considered the matter of the resolution of reasonable doubt 
in favor of the veteran.  However, application of the 
benefit-of-the-doubt doctrine rule is only appropriate when 
the evidence is evenly balanced or in relative equipoise.  
Gilbert v. Brown, 5 Vet. App. 49, 53-56 (1990).



ORDER

A compensable evaluation for service-connected bursitis of 
the right shoulder is denied.  

A compensable evaluation for service-connected tendinitis of 
the right hand is denied.  

Service connection for a cervical spine disorder is denied.

Service connection for bursitis of the left shoulder is 
granted.

Service connection for tendinitis of the left hand is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

